510 U.S. 811
Powellv.Nevada.
No. 92-8841.
Supreme Court of United States.
October 4, 1993.

1
Appeal from the Sup. Ct. Nev.


2
Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 16, 1993. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 14, 1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 5, 1994. This Court's Rule 29 does not apply. Reported below: 108 Nev. 700, 838 P. 2d 921.